Mr. Presiding Justice Brown delivered the opinion of the court. 2. Mortgages, § 531*—when proceedings "before master not invalid. Proceeding before a master in a foreclosure proceeding held not to be invalid for the reason. that certain persons made party defendants and personally served with summons were not defaulted before the reference, and that another person made a defendant in the bill was not served and never appeared, it appearing that such parties were made defendants under a general allegation of a supposed but inferior interest and that they were not complaining. 3. Equity, § 396*—right of master to fees. A master is not deprived of his right to fees because under an order of reference instructing him to report his findings as to ultimate facts he also “gave advice” to the court. 4. Mortgages, § 43*—when identity of notes question of fact. On a bill to foreclose a trust deed, held that the question whether the notes produced in evidence were those described in the trust deed was one of fact upon which a finding in the affirmative was warranted, though there was a variance between the recital of the trust deed as to the place of payment of the notes and the actual fact as shown by the notes, and though an accelerating clause in the principal note was not repeated in the recitals of the deed. 5. Usury, § 2*—when provision in note does not render loan usurious. An accelerating clause in the principal note secured by a trust deed making the amount due in case of default in the payment of any of the interest notes, held not to render the loan usurious.